DETAILED ACTION
	Applicant’s amendment and remarks filed February 7, 2022 are acknowledged and entered.  Claims 22, 24-35 and new claim 36 are under examination.  New claims 37 and 38 are withdrawn from consideration being directed to non-elected species.  Any prior objection or rejection that is not repeated or addressed in this Office Action is either moot or withdrawn in view of Applicant’s amendment.

Claims Summary
Claim 22 and its various dependent embodiments are directed to a method of treatment to prevent vertical transmission of virus infection (e.g., elected species of flavivirus, ZIKV (claims 24-25)) from a mother to a fetus (e.g., both human (claim 32)), comprising administering to the mother an efficacious amount of an isolated reagent that blocks the maternal Fc neonatal receptor (FcRN) activity, inhibiting trans-placental infection of the fetus by blocking maternal antibody-virus complex binding to the FcRN.  The treatment reduces the incidence of microcephaly in the fetus compared to if the mother in untreated (claim 31).  The isolated reagent comprises a monoclonal mouse, human, humanized or chimeric antibody or fragment thereof (claim 26), or is an antibody or an antigen-binding fragment thereof (claim 33), IgG or IgY (claim 35).   Specifically, the antibody is 4C9, hybridoma ATCC deposit CRL-2437, or a humanized or chimeric antibody form or fragment thereof (claim 27).  In another embodiment, the antibody or antigen-binding fragment thereof binds to the heavy chain of FcRN (claim 34, e.g., SEQ ID NO: 3 (claim 36)).  The mother is immune to a cross-reactive virus (claim 28), e.g., flavivirus immune (claim 29).  Specifically, the mother is DENV-immune and the virus infection being prevented is ZIKV (claim 30). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24-26 and 32-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ling et al. (WO 2018/023136A1, of record in the IDS filed 11/8/2019, priority to July 29, 2016, “Ling”).  The claims are summarized above and correlated to the teachings of the prior art in bold font.
Ling discloses a method of decreasing antibody transport across the placenta of a pregnant subject, and a method of treating an antibody-mediated enhancement of viral disease, such as ZIKV, in a fetus by administering an anti-FcRN, IgG monoclonal antibody to a pregnant subject (see Ling’s abstract, page 51, lines 11-15 and line 35, claims 42, 46, 47, 48, 82 and 83) (addresses instant claims 22, 24-26, 32, 33 and 35).
Regarding instant claims 34 and 36, Ling does not disclose whether the anti-FcRN antibodies bind the heavy chain of FcRN.  Regions of FcRN that are bound by the anti-FcRN antibodies are provided, see Ling’s claim 153, for example.  Interestingly, in some embodiments, Ling excludes the FcRN sequence GEEFMNFDLKQGT (which matches Applicant’s SEQ ID NO: 3 in instant claim 36).  However, since Ling’s antibodies target FcRN, and it cannot be determined whether the antibodies bind the heavy chain of FcRN, the claims are rejected.  If Applicant can provide evidence that Ling’s antibodies do not target the heavy chain of FcRN, the 
Applicant’s arguments have been carefully considered but fail to persuade.  Applicant argues that Ling’s disclosure does not set forth the intent to block translocation of virus to the fetus or other cells carrying FcRN, and there is no evidence that Ling’s anti-FcRN antibodies will block virus entry across the placenta via FcRN.  Applicant is essentially arguing that Ling’s method is not enabled for the purpose instantly claimed because no one recognized that ZIKV entered the fetus via antibody complexes.  Applicant cites several references (Breitbach ME, et al., 2019, Katzenick LC, et al., 2020, and Gordon A, et al., 2019) that discuss DENV cross-reactivity with ZIKV, arguing that DENV antibodies could have blocked ZIKV entry rather than enhanced ZIKV entry.  Applicant argues that treating mothers with heterologous “enhancing” immunity was not addressed by Ling, citing Shang C et al., 2019, to show that ZIKV immune mothers are probably protected against ZIKV infection.  Applicant also argues that Ling is silent on preventing microcephaly in the fetus by blocking vertical transmission of ZIKV in pregnant women having cross-reactive flavivirus immunity, such as DENV immunity.  
In response to Applicant’s argument, it is understood that Ling does not appreciate the effect that Applicant observed with respect to anti-FcRN antibodies preventing vertical transmission of ZIKV infection from mother to fetus, the resultant reduced incidence of microcephaly, and the effect of DENV immune status.  However, these features are natural outcomes of doing what the prior art teaches.  The claimed methods are directed to prevention, which means prophylactic administration.  By administering Ling’s antibodies to a pregnant mother who does not have an existing ZIKV infection, the claimed effect of preventing vertical . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (WO 2018/023136A1, of record in the IDS filed 11/8/2019, priority to July 29, 2016, “Ling”) as applied to claim 22 above, and further in view of Paul et al. (Clinical and Translational Immunology, 2016, 5:e117, 9 pages, cited in the IDS filed 11/8/2019, “Paul”).  Claims 28-31 are directed to embodiments wherein the mother is immune to a cross-reactive virus, DENV.  The rejection is newly applied to claim 31, since claim 31 was amended to be dependent on claim 30 in the amendment filed February 7, 2022.
The teachings of Ling are outlined above.  Ling does not disclose a method wherein the pregnant mother is known to have cross-reactive immunity to DENV.  However, it would have been obvious to have applied Ling’s method to a pregnant mother known to have cross-reactive immunity to a flavivirus, such as DENV.  One would have been motivated to do so with a reasonable expectation of success, given Paul’s teaching that pre-existing DENV immunity enhances ZIKV infection (see abstract).  Since pre-existing DENV immunity enhances ZIKV infection, Ling’s method would be aptly applied to such subjects in order to reduce the effects of enhanced ZIKV infection as a result of pre-existing DENV immunity (addresses claims 28-31).  
claim 31, although Ling does not explicitly state that treating ZIKV will result in a reduction of incidence of microcephaly, such is a natural outcome of doing what the prior art teaches.  Since Ling’s method will bind FcRN, the transmission of antibody-ZIKV complexes across the placenta will be reduced, resulting in a reduction in the amount of ZIKV available to infect the fetus and reducing the incidence of the pathological outcome of microcephaly.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Applicant’s arguments have been carefully considered but fail to persuade.  Applicant argues that Paul’s disclosure teaches that anti-FcRII antibodies inhibit ADE of ZIKV caused by DENV antibodies.  Applicant reasons that Ling’s method administers anti-FcRN antibodies, which will not inhibit ADE of ZIKV caused by DENV antibodies.  Applicant argues that one would not have been motivated to administer Ling’s anti-FcRN antibodies to a DENV-immune subject because the anti-FcRN antibodies would not serve to inhibit ADE of ZIKV.
In response to Applicant’s argument, the Office acknowledges Paul’s teaching that anti-FcRII antibodies inhibit ADE of ZIKV caused by DENV antibodies, and that Ling’s anti-FcRN antibodies would, in principle, not have the ability to inhibit ADE of ZIKV caused by DENV antibodies.  However, there remains motivation to administer Ling’s anti-FcRN antibodies to a pregnant subject that is DENV-immune: Paul discloses that DENV antibodies enhance ZIKV infection, which means that a pregnant subject that is DENV-immune is at greater risk of severe ZIKV infection (see Paul, page 6, bridging sentence from left to right column).  A ZIKV infection will induce antibodies to ZIKV, antibodies that will cross over to the fetus and induce ADE of ZIKV, which Ling is inhibiting by administering anti-FcRN (see Ling, claims 47-48).  

In response to Applicant’s argument, the Office is not asserting that all maternal antibodies are harmful to the fetus or infant.  The rejection is made in the context described above according to the teachings of Ling and Paul.  
Applicant also argues that multiple studies (cited) have shown that non-pregnant humans and primates with DENV immunity appeared to be protected from ZIKV infection.  
In response to Applicant’s argument, the rejection is based in part on the teachings of Paul, which teaches that DENV immunity leads to ADE of ZIKV infection.  Applicant has not pointed out any particular error in Paul’s experimentation that would cast doubt on Paul’s disclosure.  Therefore, the claims remain rejected.

Claims 22-27 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar et al. (US Patent 7,662,928 B2, “Balthasar”) in view of Zdravic et al. (Seminars in Fetal & Neonatal Medicine, February 2016, 21:19-27, “Zdravic”).
Balthasar discloses the use of anti-FcRN antibodies for the treatment of humans for  autoimmune and alloimmune conditions by blocking pathogenic IgG (see abstract and claims).  Balthasar’s antibodies include monoclonal 4C9 (see Example 7) (addresses claims 26, 27, 33 and 35), as well as those that bind the heavy chain of human FcRN, specifically GEEFMNFDLKQGT (which is identical to Applicant’s SEQ ID NO: 3), see Balthasar’s claim 1 (addresses claim 34).  Balthasar does not suggest treatment of pregnant mothers and their fetuses.  However, it would have been obvious to have administered the anti-FcRN therapy to pregnant mothers with a reasonable expectation of success.  One would have been motivated by 
The natural outcome of doing what the prior art suggests (administering anti-FcRN to pregnant human mothers) is a method of preventing vertical transmission of virus infection from a mother to a fetus (addresses claims 22 and 32).  Balthasar’s population of patients is not described in any way other than those in need of autoimmune and alloimmune treatment.  Zdravic’s patient population is pregnant mothers.  There is no mention in either reference that the patients have a viral infection.  By administering anti-FcRN to pregnant mothers who are not infected with ZIKV, the method is necessarily preventing (prophylaxis) vertical transmission of virus by blocking maternal-antibody complex from binding to FcRN (addresses claims 23-25).   Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Applicant’s arguments have been carefully considered but fail to persuade.  Applicant argues that the examiner has used improper hindsight to assert that the teachings of Balthasar and Zdravic have anything to do with the instant invention.  Applicant argues that the prior art’s teachings do not address the prevention of vertical transmission of virus infection from a mother to a fetus.
	In response to Applicant’s arguments, the rejection acknowledges that explicit appreciation of the prevention of vertical transmission of virus infection from a mother to a fetus is not present in the references.  However, by doing what the prior art suggests, administering anti-FcRN to pregnant mothers who are disclosed as being infected with ZIKV, the method is .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648